Citation Nr: 1024328	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-10 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to recognition as the Veteran's surviving spouse 
for VA purposes.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1972 to August 1974.  The Veteran died in October 
2006.  The appellant, S.H., claims to be the Veteran's 
surviving spouse for VA purposes.


This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a March 12, 2007 letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the appellant's 
claim of entitlement to death and indemnity compensation 
(DIC), death pension, and accrued benefits.  In this letter, 
the RO specifically determined that the appellant could not 
be recognized as the Veteran's surviving spouse.  The 
appellant subsequently disagreed with this determination in a 
statement received by the RO on April 30, 2007.  The RO has 
not yet issued a statement of the case (SOC) as to the 
appellant's claim.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

Manlincon concern

As discussed above, the RO denied claimant S.H.'s death 
benefits claim in a March 12, 2007 letter.  S.H. responded to 
this letter in April 2007 with additional evidence in support 
of her claim, and reasserted that she was entitled to death 
benefits because she was the legal spouse of the Veteran.  
The Board finds that this letter constitutes a timely notice 
of disagreement (NOD) with the RO's March 2007 letter of 
denial.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA 
must liberally construe all documents filed by a claimant].  
Crucially, the RO did not issue a statement of the case (SOC) 
in response to S.H.'s April 2007 NOD. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.

Additional Matter

The Board observes that, in addition to the appellant, there 
is another woman claiming to be the Veteran's surviving 
spouse.  An award of benefits to the appellant in this case 
could affect the pending claim for A.H.  The term 
"simultaneously contested claim" refers to the situation in 
which the allowance of one claim results in the disallowance 
of another claim involving the same benefit or the allowance 
of one claim results in the payment of a lesser benefit to 
another claimant.  38 C.F.R. § 20.3(p).

Under 38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights. Under 38 C.F.R. § 
19.101, upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  Under 
38 C.F.R. § 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713.

The Board's review of the record reflects that the contested 
claims procedures have not been met.  Thus, on remand, the 
VBA should ensure that proper procedures pertaining to 
contested claims be followed.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should review the claims file and 
ensure that all contested claims 
procedures have been followed. See 38 
C.F.R. §§ 19.100 - 19.102, 20.500 - 20.504 
(2008

2.  VBA should issue a statement of the 
case to S.H. in response to her April 2007 
notice of disagreement.  In connection 
therewith, S.H. should be provided with 
appropriate notice of her appellate 
rights.  S.H. is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board concerning 
her claim.  38 C.F.R. § 20.302(b) (2009).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

